This appeal is from a judgment and sentence of the district court of Okmulgee county, rendered July 1, 1927, on a plea of guilty entered to an information charging that in said county, on the 17th day of May, 1927, the defendant, Harry Luster, did unlawfully, willfully, and feloniously shoot at one W.M. Shelton, and Bert Martin with a pistol, with the felonious intent to kill said persons. The petition in error and transcript of the record proper was filed in this court on December 28, 1927. On May 15, 1928, the plaintiff in error, by his counsel of record, L.A. Wallace, filed in this court a motion to withdraw and dismiss his appeal herein. Which motion is sustained, and the appeal herein is dismissed, and the cause remanded to the lower court, with direction to enforce its judgment. Mandate forthwith. *Page 146